JUDGE HAZELRIGG
delivered the opinion of the court.
The indictment charges the appellees with unlawfully catching fish by means of a seine in Rough Creek, a running stream in Grayson county, and a demurrer having been, sustained thereto, the State has appealed.
*163The provisions of the statute involved are as follows:
“Section 1899. That it shall be unlawful for any person or persons to catch or destroy fish in any of the running waters, lakes, or ponds, other than private ponds, of this State, by mean's of a seine, net, other than a dip-net, drag or trap, except streams forming the boundary line between this and other States. Any one thus offending shall, on conviction, be fined in a sum not less than $25 nor more than $50 for each offense, and cost of prosecution.”
By succeeding sections sixty per centum, of the fines imposed under this law is to be paid into the county treasury where the offense is committed, and forty per centum is to go to the civil officer securing the apprehension and conviction of the offender, and the circuit courts of the respective counties are given exclusive jurisdiction to indict and punish.
It is said that the ground on which the demurrer was sustained is that the provisions respecting the disposition of fines and conferring exclusive jurisdiction on circuit courts render the law obnoxious as special legislation, and this is expressly prohibited by the Constitution. That instrument does prohibit special legislation providing for the protection of game and fish, but manifestly this was to remedy the common evil then prevalent of having laws on this subject in force in some localities and not in others. We think the statute a general one, and in no sense special or local within the meaning of the prohibitory clause of the Constitution. No authority is cited for the position assumed by counsel, but it is argued that a law offering a reward for informers is an encouragement to the spy, etc. If this is true, it is a matter for the consideration of the legislative department alone. The courts can only construe *164the statute, and can not judge of its wisdom.
It is further suggested that it is not alleged in the indictment that the stream- in which the fish were caught was not one “forming the boundary line between this and other States.” As Grayson is an interior county, however, a' fact judicially known, it can not well have any stream within its limits forming such a boundary line; and, besides, it is quite doubtful if the exception be not a matter of defense: merely.
The demurrer ought to have been overruled, and the judgment is reversed for proceedings consistent with this opinion.